MILES, Judge
(concurring in the result):
I agree that accused’s plea of guilty was provident because he fully admitted use of marijuana even though he denied used of hashish. Of course, the findings of guilty must be conformed to accused’s plea by deleting the reference to hashish. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969). I fully agree with the conclusion of the majority that accused was not prejudiced, in this case, as to sentence since the military judge, who sentenced the accused, and the reviewing authority were both fully aware of the true nature of the offense.
However, I strongly disagree with one assertion of the majority opinion. In my view, an accused’s use of hashish, the more potent drug, rather than simple marijuana is an aggravating circumstance, if properly proved, regardless of whether the amount of the drug used is known. Hashish is a resin collected from cannabis sativa and thus a concentrated form which makes it much stronger than crude marijuana, and with an effect that is more intense. United States v. Lee, 1 M.J. 15, 17 (C.M.A.1975); E. Brecher, Licit and Illicit Drugs, 395 (1972); D. Smith, “An Analysis of Marijuana Toxicity” in D. Smith, The New Social Drug, 63 (1970).